                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                            3:20-cv-97-RJC-DCK

WILLIAM ERIC WHEELER,               )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                 ORDER
                                    )
MECKLENBURG COUNTY, et al.,         )
                                    )
      Defendants.                   )
____________________________________)

      THIS MATTER is before the Court on Plaintiff’s Motion to Remand to State

Court, (Doc. No. 49), Defendant’s Memorandum in Opposition, (Doc. No. 58), and

Plaintiff’s Reply. (Doc. No. 61). The question is whether this Court should exercise

its discretion to retain jurisdiction over this matter given the parties’ recent

stipulation dismissing Plaintiff’s federal claims against Defendants. For the

reasons stated below, this Court declines to maintain a case that was removed to

this Court pursuant to Federal Question Jurisdiction but which now contains only

state law claims, and the case is therefore remanded to state court.

      I.     FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff William Eric Wheeler (“Wheeler”) is the former Lead Medicolegal

Death Investigator for Defendant Mecklenburg County. (Doc. No. 1-1 at 1). In this

capacity he investigated unattended or suspicious deaths in the County. (Id. at 6).

The County terminated Plaintiff’s employment on March 14, 2017. (Id. at 11).

Plaintiff contends that the reasons for his termination were pretextual, and that his

race and gender were the true motivating factors for the County’s actions. (Id.).

                                           1
      On January 14, 2020, Plaintiff filed a Complaint in state court against

Defendant Mecklenburg County and Defendants Christopher Peek, Joel Riddle, and

Renita Pendergrass (“individual defendants”). (Doc. No. 1-1). His Complaint

contained four counts: 1) Wrongful Discharge in Violation of Public Policy, filed

against Defendant Mecklenburg County, 2) Violations of Section 1981 of the Civil

Rights Act of 1866, filed against Defendant Mecklenburg County, 3) Violations of

Section 1983 of the Civil Rights Act of 1871 against the individual defendants, and

4) Violations of Article 1, Section 19 of the Noah Carolina State Constitution

against the individual defendants. (Doc. No. 1-1 at 12–16).

      On February 14, 2020, Defendants Mecklenburg County and Christopher

Peek removed the case to this Court pursuant to Federal Question Jurisdiction.

(Doc. No. 1). Those two Defendants filed an Answer on February 21, 2020, while

Defendant Joel Riddle filed an Answer on March 30, 2020. (Docs. Nos. 2, 5). The

Court entered a Scheduling Order on March 26, 2020. (Doc. No. 3). On April 13,

2020, Summons was reissued electronically as to Defendant Renita Pendergrass,

but Plaintiff never filed proof of service of Defendant Pendergrass in this Court.

(Doc. No. 6).

      Following discovery, Defendants Mecklenburg County, Peek, and Riddle filed

a Motion for Summary Judgment on April 20, 2021. (Doc. No. 34). Plaintiff filed a

Response to this motion on May 17, 2021. (Doc. No. 44). On the same day,

however, Plaintiff and Defendants Mecklenburg County, Peek, and Riddle also filed

a Joint Stipulation of Dismissal as to two of Plaintiff’s claims. (Doc. No. 45).

Specifically, the Stipulation dismissed with prejudice Plaintiff’s Section 1981 claim

                                           2
against Mecklenburg County and Plaintiff’s Section 1983 claim against Defendants

Peek and Riddle. (Id.).

      After the federal claims were dismissed, Plaintiff filed a Motion to Remand to

State Court on May 20, 2021. (Doc. No. 49, 50). Defendants Mecklenburg County,

Peek, and Riddle filed a Response in Opposition on June 2, 2021, and Plaintiff filed

his Reply on June 7, 2021. This motion is now ripe for review.

      II.    DISCUSSION

      The first question in the case, which the Court raises sua sponte, regards the

status of Defendant Pendergrass. Plaintiff has offered no proof that Defendant

Pendergrass was ever properly served. Moreover, upon review of the docket the

Court finds no indication that Defendant Pendergrass has taken part in the

litigation, as Defendant Pendergrass does not appear to have filed, responded to, or

necessarily received any motions or orders in this case. Plaintiff has neither shown

proof of service against this Defendant nor filed for default against her despite her

lack of filing, leaving her status in limbo. “Where plaintiff has not shown proof of

service, and where the time for service has expired, the court may dismiss the

complaint for insufficient service, or extend the time for service for good cause

shown.” Reaves v. Tr. Servs. of Carolina, No. 5:17-CV-407-FL, 2018 WL 2370693, at

*3 (E.D.N.C. May 24, 2018). Defendant Pendergrass was required to be served

within 90 days after the Complaint was filed, Fed. R. Civ. P. 4(m); it has been over

one year since the Complaint was filed, so the time to show proof of service has long

since passed. The Court will therefore dismiss without prejudice the claims against

Defendant Pendergrass.

                                           3
      The second question, raised by Plaintiff’s Motion to Remand to State Court,

(Doc. No. 49), is whether the Court retains jurisdiction over Plaintiff’s state law

claims against the remaining Defendants following the Parties’ Stipulation of

Dismissal. (Doc. No. 45). This Joint Stipulation dismissed Counts Two and Three –

the federal claims – against Defendants Mecklenburg County and Defendants Peek

and Riddle, respectively. (Doc. No. 45). The only claims left standing, Counts One

and Four, are claims based on state law. (Doc. No. 1-1). Plaintiff’s Complaint was

originally removed to this Court pursuant to Federal Question Jurisdiction, (Doc.

No. 1 at 1), but the basis for that jurisdiction is now gone. Under such

circumstances, 28 U.S.C. § 1367(c)(3) allows trial courts to exercise “wide latitude in

determining whether or not to retain jurisdiction over state claims when all federal

claims have been extinguished.” Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir.

1995). In exercising that discretion, the district court should consider “convenience

and fairness to the parties, the existence of any underlying issues of federal policy,

comity, and considerations of judicial economy.” Id.

      Defendant argues that this Court should not grant Plaintiff’s motion for

several reasons, including that the case is far enough along that judicial economy

does not support remand, Plaintiff’s choice of forum is not relevant here, Plaintiff is

engaging in forum shopping by dismissing its federal claims, and comity does not

support remand because the state law claims are analyzed under the same

framework as the former federal claims. (Doc. No. 58). Plaintiff responds that

there is no strong federal interest in this Court deciding the state law claims, that



                                           4
the stage of the case is well suited for remand, and that Plaintiff is not engaging in

forum manipulation by jointly dismissing the federal claims here. (Doc. No. 61).

      First, the Court has considered judicial economy and has determined that the

state court will have little difficulty taking up the case at this stage; the motion for

summary judgment is clear and has been well briefed, this Court has adjudicated

relatively few substantive disputes during this litigation, and no other outstanding

motions currently await adjudication. Second, removing this case to state court

would not be unfair or overly burdensome to the parties, and the litigation is at

such a stage that removal would not prejudice either party. (Doc. No. 1-1; Doc. No.

45). Trial is still several months away, no pretrial conference has been conducted,

cf. The Chosin Few, Inc. v. Scott, 1998 WL 1818613, at *2 (W.D.N.C. Aug. 13, 1998),

and the parties should not face difficulty re-filing their dispositive motions briefing

before the state court. Third, Defendants’ argument notwithstanding, there is no

convincing evidence that Plaintiff is engaging in forum manipulation; Plaintiff could

have dismissed these federal claims immediately upon removal if he intended to

forum shop but did not do so, nor was there an adverse decision from this Court

after which Plaintiff dismissed the claims. Instead, after Defendants’ summary

judgment argument was filed, Plaintiff stipulated with Defendants to dismiss the

federal claims. The Court will not assume on these facts that Plaintiff is attempting

to manipulate the forum.

      Finally, and most importantly, the principles of federalism advise that – all

things being equal – a state court rather than a federal court ought to adjudicate a

claim brought under the State Constitution. Booth v. Maryland, 337 F. App'x 301,

                                            5
               311 (4th Cir. 2009) (“It is fundamental that state courts be left free and unfettered

               by us in interpreting their state constitutions.”) (quoting Minnesota v. Nat'l Tea Co.,

               309 U.S. 551, 60 S.Ct. 676, 84 L.Ed. 920 (1940)). Therefore, comity suggests that

               Plaintiff’s remaining claims, including the State Constitution claim, are best left to

               a state court given that the federal claims that bound the case to federal court have

               been settled.

                        Having considered the relevant factors, the Court will decline to exercise its

               discretion to keep the case in federal court, and instead will remand the remaining

               claims back to the Superior Court of Mecklenburg County, North Carolina.

                        IT IS, THEREFORE, ORDERED that:

                               1. Plaintiff’s claims against Defendant Renita Pendergrass are

                                  DISMISSED without prejudice;

                               2. Plaintiff’s Motion to Remand to State Court, (Doc. No. 49), is

                                  GRANTED; and

                               3. This matter is REMANDED to Mecklenburg County Superior

                                  Court.

                        SO ORDERED.


Signed: June 23, 2021




                                                            6
